 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BASKIN-ROBBINS FRANCHISING,                       No. 1:19-cv-00726-LJO-SKO
      LLC, et al.
12
                          Plaintiffs,
13                                                      ORDER DIRECTING THE CLERK OF
               v.                                       COURT TO CLOSE THE CASE
14
      SINGH & SONS, INC., et al.,                       (Doc. 9)
15
                          Defendants.
16

17

18            On September 24, 2019, Plaintiffs filed a “Request for Dismissal,” in which Plaintiffs

19   indicate the case has settled and request that the Court dismiss this action with prejudice. (Doc.

20   9.) Plaintiffs filed this notice before the opposing parties served either an answer or a motion for

21   summary judgment. As such, Plaintiffs have voluntarily dismissed this matter with prejudice

22   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). The Court therefore DIRECTS the

23   Clerk to close this case.

24
     IT IS SO ORDERED.
25

26   Dated:     September 24, 2019                                 /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
